                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

DONALD RAY WILLIAMS,                                  §
         Petitioner,                                  §
                                                      §     3:19-cv-008-B (BT)
v.                                                    §     3:07-cr-285-B (BT) (02)
                                                      §
UNITED STATES OF AMERICA,                             §
          Respondent.                                 §




                                          JUDGMENT

       The Court has entered its Order Accepting the Findings, Conclusions and Recommendation

of the United States Magistrate Judge in this case.

       It is therefore ORDERED, ADJUDGED AND DECREED that the Government’s motion

to dismiss is DENIED, and Petitioner’s writ of habeas corpus under 28 U.S.C. § 2254 is

TRANSFERRED to the Fifth Circuit Court of Appeals pursuant to In re Epps, 127 F.3d 364, 365 (5th

Cir. 1997).

        It is further ORDERED that the Clerk shall transmit a true copy of this Judgment, together

with a true copy of the Order accepting the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge, to the parties.

       SIGNED this 13th day of May, 2019.




                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
